Citation Nr: 1535628	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  10-35 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The appellant served on active duty from September 1983 to December 1993, and had additional prior unverified active service. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied the appellant's claim of entitlement to service connection for a bilateral leg disability. 

The appellant submitted an August 2010 statement, accepted by the RO in lieu of a Substantive Appeal. He did not elect to be heard by the Board at that time. However, in a December 2013 electronic message sent to his member of Congress, the appellant asserted that he had appealed his claim, that VA had scheduled him for a Board hearing, and that he had received a letter from VA in June 2012 as to a backlog of claims. As it was unclear to the Board if the appellant indeed wished to be heard by the Board, the Board sent the appellant and his representative a letter in June 2015 informing him of the above, requesting that he clarify his December 2013 statements as to a Board hearing, and providing him a final opportunity to elect a Board hearing. To date, neither the appellant nor his representative has responded and the Board will proceed with the adjudication of the appellant's claim.

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically; a March 2015 brief from the appellant's representative.


FINDING OF FACT

The appellant is not shown to have a current diagnosed bilateral leg disability.



CONCLUSION OF LAW

The requirements for service connection for a bilateral leg disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, (2015); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant, prior to an initial adjudication, of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004). The VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted. Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In a pre-adjudication letter dated in January 2008 the RO informed the appellant of its duty to assist him in substantiating his claim under the VCAA, the effect of this duty upon his claim. In addition, this letter also informed him of how disability ratings and effective dates are assigned. See Dingess, 19 Vet. App. at 484. The appellant has not asserted any deficiencies in the notice provided. The Board thus finds that the duty to notify him has been satisfied.
The Board also finds that VA has satisfied its duty to assist the appellant. His service treatment records are associated with the claims file, as well as his identified and authorized private treatment records. 

VA must provide a VA examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). In this case, as discussed below, because there is no competent evidence that demonstrates that the appellant has a bilateral leg disability, there is no duty to provide a VA examination or to obtain a medical nexus opinion. See 38 U.S.C.A.    § 5103A(a)(2) (VA "is not required to provide assistance to a claimant... if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The appellant has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). VA's duties to notify and assist with this claim have been satisfied.

Service Connection

The threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present. 38 U.S.C.A. §§ 1110, 1131. Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. Id. In the absence of proof of a present disability there can be no valid claim. Brammer, 3 Vet. App. 223, at 225. The current disability requirement for a service connection claim is satisfied if the claimant has a disability, even if it resolves, at the time the claim is filed or during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

At the time of the appellant's December 2007 claim, he directed VA to consider his service treatment records. As discussed above, he was provided a VCAA notice letter in January 2008, detailing the requirements of a successful service connection claim and inviting him to identify and relevant treatment records. In response, the appellant identified and authorized VA to obtain his private treatment records. However, review of such records is silent for a bilateral leg disability. 

The appellant's service treatment records demonstrate his reports of bilateral leg complaints on a number of occasions. In July 1990, he complained of shin splints and was diagnosed with "questionable shin splints - subjective." Upon podiatric consultation, he was diagnosed with pronation syndrome with shin splints; and in December 1990, his shin splints resolved. In January 1991, the appellant presented with continued symptoms and demonstrated mild or minimal tenderness to palpation of the anterior aspect of the bilateral legs, without significant findings by X-ray examination. A bony abnormality of the ankle, and not the bilateral legs, was found on X-ray examination. He was diagnosed with slow-resolving shin splints versus intermittent compartment syndrome. 

In February 1991, he was diagnosed with possible recurring intermittent compartment syndrome. In March 1991, he was diagnosed with intermittent anterior compartment syndrome. In March 1991, he presented for an orthopedic consultation with a history of anterior mid-leg pain with running. There was no evidence of bony pathology in the tibial shafts and no evidence of acute compartment syndrome. He had mild mid-shaft tibial bone tenderness. He was diagnosed with "rule out bony stress reaction versus chronic compartment syndrome." He was put on a 30-day physical profile in March 1991 for stress reaction of the bilateral legs. A March 1991 bone scan revealed abnormalities of the ankle and foot, without evidence to suggest significant stress-related injury related to the tibia and no area of increased uptake tracer to suggest the presence of tibial stress fractures or significant periosteal stress reaction related to the tibia. In May 1991, the appellant reported continued symptoms and in September 1991, he was diagnosed with fascial defects of the bilateral legs. In January 1992, he was placed on a physical profile for chronic leg pain. 

Active duty reserve Reports of Medical Examination and History, dated in June 1983, are silent for complaint or diagnosis of a bilateral leg disability. Report of Medical Examination dated in October 1987 (quadrennial examination) is silent for complaint or diagnosis of a bilateral leg disability, and the Report of History dated at that time indicates that the appellant reported a history of shin splints and foot trouble, with running wedges prepared for his shoes. Reports of Medical Examination and History dated in September 1992 (over 40 examination) are silent for complaint or diagnosis of a bilateral leg disability. 

The Board does not argue that the appellant was assessed and treated during service for bilateral leg complaints, as discussed at length above, ending approximately 23 years ago; however, he has not offered any evidence or identified the source of any evidence of a current bilateral leg disability. There is no evidence of a current bilateral leg disability dated in the current appellate period, from the time of the appellant's December 2007 claim to the present. Based on the above, pursuant to 38 U.S.C.A. §§ 1110, 1113, since the appellant does not have a current bilateral leg disability for which service connection can be granted, the claim must be denied by operation of law. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








						(Continued on the next page)

ORDER

Service connection for a bilateral leg disability is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


